— In proceedings pursuant to article 7 of the Real Property Tax Law to review the 1982 and 1983 assessments on the subject real property, the Board of Assessors and the Board of Assessment Review of the Village of Pelham Manor appeal from an order of the Supreme Court, Westchester County (Sullivan, J.), entered September 16, 1983, which denied their motion to dismiss the petitions on the ground that the petitioner, Caldor, Inc., N. Y., is not an aggrieved party.
Order affirmed, without costs or disbursements.
*884The appellants’ motion was properly denied (see Matter of Ames Dept. Stores v Assessor of Town of Concord, 102 AD2d 9). Mangano, J. P., Gibbons, O’Connor and Boyers, JJ., concur.